Name: 2005/850/EC: Commission Decision of 25 November 2005 amending Decision 2003/61/EC authorising certain Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of seed potatoes originating in certain provinces of Canada (notified under document number C(2005) 4526)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  European Union law;  means of agricultural production;  trade;  international trade;  plant product
 Date Published: 2005-12-01; 2006-12-12

 1.12.2005 EN Official Journal of the European Union L 315/18 COMMISSION DECISION of 25 November 2005 amending Decision 2003/61/EC authorising certain Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of seed potatoes originating in certain provinces of Canada (notified under document number C(2005) 4526) (Only the Spanish, Greek, Italian, Maltese and Portuguese texts are authentic) (2005/850/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Pursuant to Directive 2000/29/EC, seeds potatoes originating in Canada may not be introduced into the Community. However, that Directive permits derogations from that rule, provided there is no risk of spreading harmful organisms. (2) Commission Decision 2003/61/EC (2), provides for a derogation for the importation of seed potatoes originating in certain provinces of Canada into Greece, Italy, Portugal and Spain subject to specific conditions. (3) Portugal has asked for an extension of that derogation. (4) The situation justifying that derogation remains unchanged and the derogations should therefore continue to apply. (5) The derogation in Decision 2003/61/EC should be extended to new Member States with similar climatic conditions to those mentioned in the decision. (6) Decision 2003/61/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/61/EC is amended as follows: 1. in Article 1(1), the words Greece, Italy, Portugal and Spain are replaced by Greece, Spain, Italy, Cyprus, Malta and Portugal; 2. Article 1(2)(c) is replaced by the following: (c) for the potato-marketing seasons from 1 February 2003 to 31 March 2003, from 1 December 2003 to 31 March 2004, from 1 December 2004 to 31 March 2005, from 1 December 2005 to 31 March 2006, from 1 December 2006 to 31 March 2007 and from 1 December 2007 to 31 March 2008.; 3. in Article 8 the following are added to the list of ports: (k) Lemesos (l) Larnaca (m) Marsaxlokk (n) Valletta (o) Sines; 4. in Article 10(3) the second sentence is replaced by the following: The responsible official bodies of a Member State making use of this derogation shall, by 15 April of each calendar year in which importation takes place, inform the Commission, with a view to organising that examination and the recording thereof.; 5. in Article 14, the second and third paragraphs are replaced by the following: The Member State of importation shall provide the Commission and the other Member States, before 1 June of each calendar year in which importation takes place, with information on the amounts (lots of seed potatoes/consignments) imported pursuant to this Decision and with a detailed technical report on the official examination referred to in Article 10. In those cases where Member States have made official examinations on the samples referred to in Article 10, the detailed technical reports of such examinations shall be submitted to the other Member States and the Commission before 1 June of each calendar year.; 6. in Article 15 31 March 2005 is replaced by 31 March 2008. Article 2 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the Italian Republic, the Republic of Cyprus, the Republic of Malta and the Portuguese Republic. Done at Brussels, 25 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/16/EC (OJ L 57, 3.3.2005, p. 19). (2) OJ L 23, 28.1.2003, p. 31.